--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
GUARANTY AGREEMENT
(Corporate)


This GUARANTY AGREEMENT is dated as of December 31, 2014, but made effective as
of February 6, 2015 (as amended, restated or modified from time to time, the
“Guaranty”), and is made by VJ HOLDING COMPANY, L.L.C., a Texas limited
liability company (hereinafter referred to as a “Guarantor”), in favor of TCA
GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing
under the laws of the Cayman Islands (the “Lender”).


WHEREAS, pursuant to a Credit Agreement dated of even date herewith (the “Credit
Agreement”) by and between THE MINT LEASING NORTH, INC., a Texas corporation
(the “Borrower”), certain additional Credit Parties, and the Lender, the
Borrower desires to borrow funds and obtain financial accommodations from Lender
(such financial accommodations hereinafter referred to as the “Loan”); and
 
WHEREAS, in order to induce Lender to enter into the Loan with the Borrower, and
with full knowledge that Lender would not enter into this Loan without this
Guaranty, Guarantor has agreed to execute and deliver this Guaranty to Lender,
for the benefit of Lender, as security for the Obligations; and
 
WHEREAS, Guarantor will significantly benefit from the Borrower obtaining the
Loan from the Lender;
 
           NOW, THEREFORE, in consideration of the mutual covenants and
agreements of the parties hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties each intending to be legally bound, hereby do agree as follows:


1.           OBLIGATIONS GUARANTEED


Guarantor hereby guarantees and becomes surety to Lender for the full, prompt
and unconditional payment of the Obligations, when and as the same shall become
due, whether at the stated maturity date, by acceleration or otherwise, and the
full, prompt and unconditional performance of each term and condition to be
performed by Borrower under the Credit Agreement and other Loan Documents. This
Guaranty is a primary obligation of Guarantor and shall be a continuing
inexhaustible Guaranty. This is a guaranty of payment and not of collection.
Lender may require Guarantor to pay and perform their liabilities and
obligations under this Guaranty and may proceed immediately against Guarantor
without being required to bring any proceeding or take any action against
Borrower or any other Person prior thereto; the liability of Guarantor hereunder
being independent of and separate from the liability of Borrower, any other
guarantor, any other Person, and the availability of other Collateral security
for the Loan and the other Loan Documents.

 
1

--------------------------------------------------------------------------------

 


2.           DEFINITIONS


All capitalized terms used in this Guaranty that are defined in the Credit
Agreement shall have the meanings assigned to them in the Credit Agreement,
unless the context of this Guaranty requires otherwise.


3.           REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants
to Lender as follows:


3.1.           Organization, Powers. Guarantor is duly incorporated or organized
and validly exists and is in good standing under their respective jurisdiction
of organization.  Guarantor has the power and authority to own its properties
and assets and to carry on its business as now being conducted and as now
contemplated and has the power and authority to execute, deliver and perform and
by all necessary action has authorized the execution, delivery and performance
of, all of its obligations under this Guaranty and any other Loan Documents to
which it is a party.


3.2.           Execution of Guaranty. This Guaranty, and each of the other Loan
Documents to which Guarantor is a party, have been duly executed and delivered
by Guarantor. Execution, delivery and performance of this Guaranty and each of
the other Loan Documents to which Guarantor is a party, will not: (i) violate
any provision of any law, rule or regulation, any judgment, order, writ, decree
or other instrument of any Governmental Authority, or any provision of any
contract or other instrument to which the Guarantor is a party or by which the
Guarantor or any of its properties or assets are bound; (ii) result in the
creation or imposition of any Lien, claim or other encumbrance of any nature or
kind, other than the Liens created by the Loan Documents; and (iii) require any
consent from, exemption of, or filing or registration with, any Governmental
Authority or any other Person, other than any filings in connection with the
Liens created by the Loan Documents.


3.3.           Obligations of Guarantor. This Guaranty and all other Loan
Documents to which Guarantor is a party, are the legal, valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with their terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws relating to or affecting the enforcement of
creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies. The Loan made
by Lender and the assumption by Guarantor of its obligations hereunder and under
any other Loan Documents to which a Guarantor is a party will result in material
benefits to the Guarantor. This Guaranty was entered into by Guarantor for
commercial purposes.


3.4.           Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
Proceeding of any nature whatsoever at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any Collateral securing the Obligations; (ii) any Guarantor’s right
to carry on its business substantially as now conducted (and as now
contemplated); (iii) Guarantor’s financial condition; (iv) Guarantor’s capacity
to consummate and perform its obligations under this Guaranty or any other Loan
Documents to which Guarantor is a party; or (v) that would otherwise result in a
Material Adverse Effect.

 
2

--------------------------------------------------------------------------------

 


3.5.           No Defaults. Guarantor is not in default beyond the expiration of
any applicable grace or cure periods, in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained herein
or in any contract or other instrument to which Guarantor is a party or by which
Guarantor or any of its properties or assets are bound.


3.6.           No Untrue Statements. To the knowledge of Guarantor, no Loan
Documents or other document, certificate or statement furnished to Lender by or
on behalf of Borrower or Guarantor contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by Lender as an inducement in providing the Loan.


4.           NO LIMITATION OF LIABILITY


4.1.           Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than Guarantor and, in
full recognition of that fact, Guarantor consents and agrees that Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Obligations or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Obligations, any security therefor, or any of the Loan
Documents evidencing same, and the Guaranty herein made shall apply to the
Obligations and the Loan Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Obligations; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Obligations,
or any part thereof, or any of the Loan Documents, or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iv) exercise or refrain from exercising any
rights against Borrower or other Persons (including Guarantor) or against any
security for the Obligations; (v) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Obligations, or any part thereof; (vi) accept partial payments on the
Obligations; (vii) receive and hold additional security or guaranties for the
Obligations, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Obligations, or any part thereof; (x) settle or
compromise any Obligation, whether in a Proceeding or not, and whether
voluntarily or involuntarily, dispose of any security therefor (with or without
consideration and in whatever manner Lender deems appropriate), and subordinate
the payment of any of the Obligations, whether or not due, to the payment of
liabilities owing to creditors of Borrower other than Lender and Guarantor; (xi)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Borrower or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations; (xii) apply any sums it receives, by whomever paid or
however realized, to any of the Obligations and/or (xiii) take any other action
which might constitute a defense available to, or a discharge of, Borrower or
any other Person (including Guarantor) in respect of the Obligations.

 
3

--------------------------------------------------------------------------------

 
 
4.2.           The invalidity, irregularity or unenforceability of all or any
part of the Obligations or any Loan Documents, or the impairment or loss of any
security therefor, whether caused by any action or inaction of Lender, or
otherwise, shall not affect, impair or be a defense to any of the Guarantor’s
obligations under this Guaranty.


4.3.           Upon the occurrence of any Event of Default, Lender may enforce
this Guaranty independently of any other remedy, guaranty or security Lender at
any time may have or hold in connection with the Obligations, and it shall not
be necessary for Lender to marshal assets in favor of Borrower, any other
guarantor of the Obligations or any other Person or to proceed upon or against
and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require Lender to marshal
assets in favor of Borrower or any other Person, or to proceed against Borrower
or any other guarantor of the Obligations or any Collateral provided by any
Person, and agrees that Lender may proceed against any obligor (including
Guarantor) and/or the Collateral in such order as Lender shall determine in its
sole and absolute discretion. Lender may file a separate action or actions
against Guarantor, whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any such action or actions. Guarantor agrees that Lender and Borrower may deal
with each other in connection with the Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.


4.4.           Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which Guarantor shall or may have as of the
date hereof arising or asserted by reason of: (i) any disability or other
defense of Borrower, or any other guarantor for the Obligations, with respect to
the Obligations; (ii) the unenforceability or invalidity of any security for or
guaranty of the Obligations or the lack of perfection or continuing perfection
or failure of priority of any security for the Obligations; (iii) the cessation
for any cause whatsoever of the liability of Borrower, or any other guarantor of
the Obligations (other than by reason of the full payment and performance of all
Obligations (other than contingent indemnification obligations)); (iv) any
failure of Lender to marshal assets in favor of Borrower or any other Person;
(v) any failure of Lender to give notice of sale or other disposition of
Collateral to Borrower or any other Person or any defect in any notice that may
be given in connection with any sale or disposition of Collateral; (vi) any
failure of Lender to comply with applicable laws in connection with the sale or
other disposition of any Collateral or other security for any Obligations,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any Collateral or other security for any
Obligations; (vii) any act or omission of Lender or others that directly or
indirectly results in or aids the discharge or release of Borrower or any other
guarantor of the Obligations, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (x) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xii) any use of Collateral under Section 363 of the United
States Bankruptcy Code; (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiv) the avoidance of any lien or security interest in favor of Lender for any
reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Lender
that is authorized by this Section or any other provision of any Loan
Documents.  Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 
4

--------------------------------------------------------------------------------

 
 
4.5.           This is a continuing guaranty and shall remain in full force and
effect as to all of the Obligations until such date (the “Termination Date”) as
all Obligations owing by the Credit Parties to Lender shall have been
indefeasibly paid in full and for cash and all obligations of Borrower with
respect to any of the Obligations shall have terminated or expired (other than
contingent indemnification obligations).


5.           LIMITATION ON SUBROGATION


Until the Termination Date, Guarantor waives any present or future right to
which Guarantor is or may become entitled to be subrogated to Lender’s rights
against Borrower or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Lender
against Borrower or any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Obligations have not been paid in full, the Guarantor shall hold such
funds or property in trust for Lender and shall forthwith pay over to Lender
such funds and/or property to be applied by Lender to the Obligations.


6.           COVENANTS


6.1.           Financial Statements; Compliance Certificate. No later than ten
(10) days after written request therefore from Lender, Guarantor shall deliver
to Lender: (a) financial statements disclosing all of Guarantor’s assets,
liabilities, net worth, income and contingent liabilities, all in reasonable
detail and in form acceptable to Lender, signed by the Guarantor, and certified
by the Guarantor to Lender to be true, correct and complete in all material
respects; (b) complete copies of federal tax returns, including all schedules,
each of which shall be signed and certified by Guarantor to be true and complete
copies of such returns; and (c) such other information respecting the Guarantor
as Lender may from time to time reasonably request.

 
5

--------------------------------------------------------------------------------

 


6.2.           Subordination of Other Debts.  Guarantor hereby: (a) subordinates
the obligations now or hereafter owed by Borrower to the Guarantor
(“Subordinated Debt”) to any and all Obligations of Borrower to Lender now or
hereafter existing while this Guaranty is in effect, and hereby agree that the
Guarantor will not request or accept payment of or any security for any part of
the Subordinated Debt, and any proceeds of the Subordinated Debt paid to the
Guarantor, through error or otherwise, shall immediately be forwarded to Lender
by the Guarantor, properly endorsed to the order of Lender, to apply to the
Obligations.


6.3.           Security for Guaranty. All of Guarantor’s obligations and
liabilities evidenced by this Guaranty are also secured by all of the Collateral
of the Guarantor pursuant to that certain Security Agreement by and between the
Guarantor and Lender made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Loan Documents to which Guarantor is a party which are to be kept and performed
by the Guarantor are hereby made a part of this Guaranty to the same extent and
with the same force and effect as if they were fully set forth herein, and the
Guarantor covenants and agrees to keep and perform them, or cause them to be
kept or performed, strictly in accordance with their terms.


7.           EVENTS OF DEFAULT


Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:


7.1.           The occurrence of any “Event of Default” (as defined in the
Credit Agreement) under the Credit Agreement or any other Loan Documents,
whether by Borrower, Guarantor or any other Credit Parties;


7.2.           A breach by Guarantor of any term, covenant, condition,
obligation or agreement under this Guaranty; and


7.3.           Any representation or warranty made by Guarantor in this Guaranty
shall prove to be false, incorrect or misleading in any material respect as of
the date when made.


8.           REMEDIES.


8.1.           Upon the occurrence of an Event of Default, all liabilities and
obligations of Guarantor hereunder shall become immediately due and payable
without demand or notice and, in addition to any other remedies provided by law
or in equity, Lender may:


8.1.1.           Enforce the obligations of Guarantor under this Guaranty.

 
6

--------------------------------------------------------------------------------

 


8.1.2.           To the extent not prohibited by and in addition to any other
remedy provided by law or equity, setoff against any of the Obligations any sum
owed by Lender in any capacity to Guarantor whether due or not.


8.1.3.           Perform any covenant or agreement of Guarantor in default
hereunder (but without obligation to do so) and in that regard pay such money as
may be required or as Lender may reasonably deem expedient. Any costs, expenses
or fees, including reasonable attorneys’ fees and costs, incurred by Lender in
connection with the foregoing shall be included in the Obligations guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Lender shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of Lender.


8.2.           Settlement of any claim by Lender against Borrower, whether in
any Proceeding or not, and whether voluntary or involuntary, shall not reduce
the amount due under the terms of this Guaranty, except to the extent of the
amount actually paid by Borrower or any other obligated Person and legally
retained by Lender in connection with the settlement (unless otherwise provided
for herein).


9.           MISCELLANEOUS.


9.1.           Disclosure of Financial Information. Lender is hereby authorized
to disclose any financial or other information about Guarantor to any
Governmental Authority having jurisdiction over Lender or to any present, future
or prospective participant or successor in interest in the Loan. The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Guarantor.


9.2.           Remedies Cumulative. The rights and remedies of Lender, as
provided herein and in any other Loan Documents, shall be cumulative and
concurrent, may be pursued separately, successively or together, may be
exercised as often as occasion therefor shall arise, and shall be in addition to
any other rights or remedies conferred upon Lender at law or in equity. The
failure, at any one or more times, of Lender to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof. Lender
shall have the right to take any action it deems appropriate without the
necessity of resorting to any Collateral securing this Guaranty.


9.3.           Integration. This Guaranty and the other Loan Documents
constitute the sole agreement of the parties with respect to the transactions
contemplated hereby and thereby and supersede all oral negotiations and prior
writings with respect thereto.


9.4.           Attorneys’ Fees and Expenses. If Lender retains the services of
counsel by reason of a claim of an Event of Default hereunder or under any of
the other Loan Documents, or on account of any matter involving this Guaranty,
or for examination of matters subject to Lender’s approval under the Loan
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Lender shall forthwith, on demand, become due
and payable and shall be guaranteed hereby.

 
7

--------------------------------------------------------------------------------

 


9.5.           No Implied Waiver. Lender shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Lender, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.


9.6.           Waiver. Except as otherwise provided herein or in any of the Loan
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Obligations and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which the Guarantor might otherwise be entitled or which might be
required by law to be given by Lender.  Guarantor waives the right to any stay
of execution and the benefit of all exemption laws, to the extent permitted by
law, and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Lender against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Lender any defenses,
set-offs, counterclaims, or claims that the Guarantor may have at any time
against Borrower or any other party liable to Lender.


9.7.           No Third Party Beneficiary. Except as otherwise provided herein,
Guarantor and Lender do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Borrower) shall have any status, right
or entitlement under this Guaranty.


9.8.           Partial Invalidity. The invalidity or unenforceability of any one
or more provisions of this Guaranty shall not render any other provision invalid
or unenforceable. In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


9.9.           Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
Lender, and any such assignment or attempted assignment by the Guarantor shall
be void and of no effect with respect to the Lender.


9.10.          Modifications. This Guaranty may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.


9.11.          Sales or Participations. Lender may from time to time sell or
assign the Loan, in whole or in part, or grant participations in the Loan and/or
the obligations evidenced thereby without the consent of Borrower or Guarantor
(other than as provided in the Credit Agreement). The holder of any such sale,
assignment or participation, if the applicable agreement between Lender and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Lender (to the extent of such holder’s interest or participation);
and (b) deemed to hold and may exercise the rights of setoff or banker’s lien
with respect to any and all obligations of such holder to Guarantor (to the
extent of such holder’s interest or participation), in each case as fully as
though Guarantor was directly indebted to such holder. Lender may in its
discretion give notice to Guarantor of such sale, assignment or participation;
however, the failure to give such notice shall not affect any of Lender’s or
such holder’s rights hereunder.

 
8

--------------------------------------------------------------------------------

 
 
9.12.           MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOAN,
GUARANTOR IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER
WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN
DOCUMENTS, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF
CONTRACT OR TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION,
ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS INTENDED
TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED
CONSISTENT WITH FLORIDA LAW. GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID
COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS. GUARANTOR HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR, AS
SET FORTH HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF
COURT OR OTHERWISE.


9.13.           Notices. All notices, requests and demands to or upon Lender or
Guarantor, to be effective, shall be delivered in the manner and addressed at
the applicable address set forth in the Credit Agreement.  Guarantor agrees and
acknowledges that notice to each of them may be sent and delivered to the
Borrower, as required under the Credit Agreement, and such notice to the
Borrower shall be deemed valid and effective notice to Guarantor hereunder.


9.14.           Governing Law. Except in the case of the Mandatory Forum
Selection clause set forth in Section 9.12 hereof, this Guaranty shall be
governed by and construed in accordance with the substantive laws of the State
of Nevada without reference to conflict of laws principles.


9.15.           Joint and Several Liability. The word “Guarantor” shall mean all
of the undersigned Persons, if more than one, and their liability shall be joint
and several. The liability of Guarantor shall also be joint and several with the
liability of any other guarantor or obligor of the Obligations, under any other
guaranty or other Loan Documents.

 
9

--------------------------------------------------------------------------------

 


9.16.           Continuing Enforcement. If, after receipt of any payment of all
or any part of the Obligations, Lender is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Lender with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Obligations, the cancellation or conversion of the Loan, this
Guaranty or any other Loan Document, the release of any security interest, lien
or encumbrance securing the Obligations or any other action which Lender may
have taken in reliance upon its receipt of such payment. Any cancellation,
release or other such action shall be deemed to have been conditioned upon any
payment of the Obligations having become final and irrevocable.


9.17.           WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR
COUNTERCLAIM, BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.
FURTHER, LENDER AND GUARANTOR WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER,
IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL
ASPECT OF THIS GUARANTY AND THAT LENDER WOULD NOT HAVE MADE THIS LOAN IF THE
WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.


9.18.           Increase in Obligations.  This Guaranty shall secure payment of
the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Loan Documents, and all
of the Obligations, as so increased from time to time, shall be and are
guaranteed hereby.


[Signatures on the following page]

 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.




VJ HOLDING COMPANY, L.L.C., a

Texas limited liability company





By:
  /s/ Jerry Parish  
Name:
  Jerry Parish  
Title:
  President  




       
STATE OF
  Texas  
)
     
SS.
COUNTY OF
  Harris  
)



The foregoing instrument was acknowledged before me this  6  day of  February ,
2015 by  Jerry Parish , who is the  President  of VJ Holding Company, L.L.C., on
behalf of such entity.  He/She is personally known to me or has produced 
Driver's License  as identification.


My Commission Expires:



  August 22, 2016   /s/ Frances Marie Martinez    
Notary Public
            Frances Marie Martinez    
Name of Notary typed or printed
 


 
 
 11

--------------------------------------------------------------------------------